Case 13-30489        Doc 49     Filed 01/10/19     Entered 01/10/19 14:51:59          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-30489
         Rodney A Hilton
         Karen A Hilton
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/31/2013.

         2) The plan was confirmed on 10/17/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/06/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $12,338.00.

         10) Amount of unsecured claims discharged without payment: $185,663.34.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-30489        Doc 49      Filed 01/10/19    Entered 01/10/19 14:51:59                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $57,302.00
         Less amount refunded to debtor                            $2.00

 NET RECEIPTS:                                                                                   $57,300.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,081.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $2,629.01
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,710.01

 Attorney fees paid and disclosed by debtor:                 $669.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 245 HOLDINGS LLC                Unsecured     13,050.14     12,661.78        12,661.78         486.69        0.00
 ACCELERATED REHAB CENTERS       Unsecured         204.00        204.40           204.40           7.86       0.00
 ADVANTA BANK                    Unsecured     12,696.00     11,880.92        11,880.92         456.68        0.00
 BECKET & LEE LLP                Unsecured      1,131.00       1,131.12         1,131.12          43.48       0.00
 DISCOVER BANK                   Unsecured      7,267.00       7,267.43         7,267.43        279.34        0.00
 ILLINOIS DEPT OF REVENUE        Unsecured            NA       4,263.39         4,263.39        163.88        0.00
 ILLINOIS DEPT OF REVENUE        Unsecured            NA           0.00             0.00           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Priority       9,514.21     11,442.98        11,442.98      11,442.98        0.00
 ILLINOIS DEPT OF REVENUE        Priority             NA         312.79           312.79        312.79        0.00
 INTERNAL REVENUE SERVICE        Priority      28,721.41     33,131.40        33,131.40      33,131.40        0.00
 INTERNAL REVENUE SERVICE        Unsecured     55,198.49     79,237.99        79,237.99       3,045.73        0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured      1,074.99       1,074.99         1,074.99          41.32       0.00
 JP MORGAN CHASE BANK NA         Secured             0.00          0.00             0.00           0.00       0.00
 MERITUS CAPITAL MANAGEMENT IN Unsecured              NA     44,852.33        44,852.33       1,724.02        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         799.00        799.54           799.54          30.73       0.00
 RESURGENCE LEGAL GROUP PC       Unsecured            NA       7,746.00         7,746.00        297.74        0.00
 US BANK                         Unsecured           0.00           NA               NA            0.00       0.00
 ILLINOIS DEPARTMENT OF REVENUE Unsecured       3,378.25            NA               NA            0.00       0.00
 INPATIENT CONSULTANTS OF ILLINO Unsecured         322.00           NA               NA            0.00       0.00
 FFCC COLUMBUS INC               Unsecured          18.00           NA               NA            0.00       0.00
 TUNDERBOLT HOLDINGS LTD         Unsecured     12,662.00            NA               NA            0.00       0.00
 BERKS CREDIT & COLLECTIONS      Unsecured         234.00           NA               NA            0.00       0.00
 NCO FINANCIAL SYSTEMS           Unsecured         110.60           NA               NA            0.00       0.00
 PARSIDE IMAGING LTD             Unsecured         272.48           NA               NA            0.00       0.00
 PINNACLE MGMT SRVS/NORTHSHOR Unsecured            518.90           NA               NA            0.00       0.00
 RECEIVABLES PERFORMANCE MANA Unsecured            280.80           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-30489      Doc 49   Filed 01/10/19    Entered 01/10/19 14:51:59                Desc       Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim         Claim        Principal       Int.
 Name                          Class    Scheduled      Asserted      Allowed         Paid          Paid
 REVENUE CYCLE SOLUTIONS    Unsecured         188.00           NA           NA             0.00        0.00
 STATE COLLECTION SERVICE   Unsecured         100.00        188.06       188.06            7.23        0.00
 STATE COLLECTION SERVICE   Unsecured         568.00        184.48       184.48            7.09        0.00
 STATE COLLECTION SERVICE   Unsecured          67.00         60.60        60.60            2.33        0.00
 STATE COLLECTION SERVICE   Unsecured         148.00        148.09       148.09            5.69        0.00
 STATE COLLECTION SERVICE   Unsecured         323.00         11.40        11.40            0.44        0.00
 STATE COLLECTION SERVICE   Unsecured         134.00         74.40        74.40            2.86        0.00
 STATE COLLECTION SERVICE   Unsecured            NA         139.03       139.03            5.34        0.00
 STATE COLLECTION SERVICE   Unsecured            NA          32.80        32.80            1.26        0.00
 STATE COLLECTION SERVICE   Unsecured            NA          67.85        67.85            2.61        0.00
 STATE COLLECTION SERVICE   Unsecured            NA          16.63        16.63            0.64        0.00
 STATE COLLECTION SERVICE   Unsecured            NA         568.30       568.30           21.84        0.00
 US BANK                    Unsecured      1,769.00       1,769.60     1,769.60           68.02        0.00


 Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $0.00                 $0.00               $0.00
       Mortgage Arrearage                                $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                           $0.00                 $0.00               $0.00
       All Other Secured                                 $0.00                 $0.00               $0.00
 TOTAL SECURED:                                          $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                      $0.00              $0.00                   $0.00
        Domestic Support Ongoing                        $0.00              $0.00                   $0.00
        All Other Priority                         $44,887.17         $44,887.17                   $0.00
 TOTAL PRIORITY:                                   $44,887.17         $44,887.17                   $0.00

 GENERAL UNSECURED PAYMENTS:                      $174,381.13           $6,702.82                  $0.00


 Disbursements:

        Expenses of Administration                       $5,710.01
        Disbursements to Creditors                      $51,589.99

 TOTAL DISBURSEMENTS :                                                                   $57,300.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-30489        Doc 49      Filed 01/10/19     Entered 01/10/19 14:51:59            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/10/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
